Case 0:18-cv-61984-RKA Document 86 Entered on FLSD Docket 05/13/2019 Page 1 of 5



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 0:18-cv-61984-ALTMAN/HUNT



  POLLY BASSETT,

          Plaintiff,

  v.

  WAL-MART STORES EAST, LP

       Defendant.
  _____________________________________/

           DEFENDANT WAL-MART STORES EAST, LP’S UNOPPOSED MOTION FOR
                          BRIEF CONTINUANCE OF TRIAL

       Defendant Wal-Mart Stores East, LP (“Wal-Mart”), by and through undersigned

  counsel, and under the rules of the Federal Rules of Civil Procedure, moves for a

  brief continuance of the trial date (scheduled to commence July 8, 2019) until week

  of September 30, 2019, and states:

           1.       On April 29, 2019, this Court sua sponte entered its Amended

  Scheduling Order Setting Trial and Pre-Trial Schedule, Requiring Mediation, and

  Referring Certain Matters to Magistrate Judge (“Trial Order”) which scheduled the

  commencement of the trial of this matter for Monday, July 8, 2019. (See ECF No.

  78).

           2.       At the hearing on Defendant’s Motion for Summary Judgment on May

  8, 2019, this Court discussed with the parties the possibility of a continuance given

  that lead trial counsel for Defendant, Jerry Hamilton, is scheduled to be out of the




                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
  150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 86 Entered on FLSD Docket 05/13/2019 Page 2 of 5

                                                                 CASE NO.: 0:18-cv-61984-ALTMAN/HUNT


  country on July 8, 2019, and Plaintiff’s counsel will be out of the country on May 12,

  2019 through May 27, 2019 (ECF No. 79).

           3.       Furthermore, Defendant anticipates the need for potential further pre-

  trial motions and hearings, including but not limited to Daubert motion(s), pending

  receipt of Plaintiff’s expert report which this court granted Plaintiff leave to obtain

  at the hearing on May 8, 2019, and granted leave for Wal-Mart to depose the expert.

  Per the Court’s ruling at the May 8 hearing, the parties may also need to submit

  additional briefs on the Motion for Summary Judgment and have another hearing

  before the Court on same.

           4.       Wal-Mart requests a brief continuance of the trial to September 30,

  2019, which will allow the parties an opportunity to have the anticipated pre-trial

  motions heard and decided. Wal-Mart clarifies, as discussed at the hearing, that it

  is not requesting that the discovery period be re-opened, but is solely requesting a

  continuance of the trial and pre-trial filings including the joint pretrial stipulation,

  proposed jury instructions, verdict form, motions in limine, Daubert motions, and

  witness and exhibit lists.

           5.       Plaintiff’s counsel has no objection to the continuance requested. He

  has indicated he has another trial period in that time frame, but that the dates

  should be fine.

           6.       Wal-Mart attached is affidavit of good cause in compliance with Local

  Rule 7.6, attached as Exhibit “A.”


                                                           -2-

                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
  150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 86 Entered on FLSD Docket 05/13/2019 Page 3 of 5

                                                                 CASE NO.: 0:18-cv-61984-ALTMAN/HUNT


                                    Memorandum of Law & Analysis

      Federal Rule of Civil Procedure 16(b)(4) permits the Court broad discretion to

  amend a scheduling order “for good cause and with the judge’s consent.” See Fed. R.

  Civ. P. 16(b)(4). A continuance may be granted within the broad discretion of the

  Court. See Dempsey v. Mac Towing, Inc., 876 F.2d 1538 (11th Cir. 1989). Federal

  courts regularly permit a trial to be continued where there were scheduling

  conflicts. See, e.g., Berrios v. Gentile, No. 12-CV-7245, 2016 WL 758032, at *5 (E.D.

  Pa. Feb. 25, 2016) (explaining that “the Court moved the trial date to October 13,

  2015, to accommodate the schedule of Plaintiff's counsel”); Johnson v. Lawton, No.

  CIV.A 10-2102, 2010 WL 3397479, at *3 (E.D. Pa. July 30, 2010) (explaining “due to

  a conflict in defense counsel’s schedule, the matter was relisted for a jury trial on

  August 2, 2010, and again relisted due to a conflicting defense schedule for

  September 21, 2010”).

      For the foregoing reasons, Wal-Mart moves for this continuance and respectfully

  submits this request for a continuance is not being interposed for delay, but that

  good cause exists for the Motion, as specifically set forth above.

      Wal-Mart greatly appreciates the Court’s attention to this Motion and its

  consideration of this request for a brief extension. Wal-Mart respectfully submits

  that continuing the commencement of this trial to September 30, 2019, will not

  cause prejudice to any party and will not interfere with the efficient administration

  of justice. It is further hoped this will not be inconvenient to this Court.




                                                           -3-

                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
  150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 86 Entered on FLSD Docket 05/13/2019 Page 4 of 5

                                                                 CASE NO.: 0:18-cv-61984-ALTMAN/HUNT


      WHEREFORE, Wal-Mart respectfully request this Court enter an Order

  continuing trial, and whatever other relief this Court deems just and proper.

                                     LOCAL RULE 7.1 CERTIFICATION

           Pursuant to Local Rule 7.1(a)(3) the undersigned certifies that Defendant’s

  counsel has conferred with Plaintiff’s counsel, Matthew Tucker, Esq., before filing this

  Motion who has no objection to the continuance.

                                                         Respectfully submitted,
                                                         /s/ Annalisa Gutierrez
                                                         Jerry D. Hamilton
                                                         Florida Bar No. 970700
                                                         jhamilton@hamiltonmillerlaw.com
                                                         Annalisa Gutierrez
                                                         Florida Bar No. 97940
                                                         agutierrez@hamiltonmillerlaw.com
                                                         Gilda M. Chavez
                                                         Florida Bar No. 973173
                                                         gchavez@hamiltonmillerlaw.com
                                                         HAMILTON, MILLER & BIRTHISEL, LLP
                                                         150 Southeast Second Avenue, Suite 1200
                                                         Miami, Florida 33131-2332
                                                         Telephone: (305) 379-3686
                                                         Facsimile: (305) 379-3690
                                                         Attorneys for Wal-Mart




                                                           -4-

                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
  150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 86 Entered on FLSD Docket 05/13/2019 Page 5 of 5

                                                                 CASE NO.: 0:18-cv-61984-ALTMAN/HUNT


                                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 13, 2019, I electronically filed the foregoing
  document with the Clerk of the court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified
  on the following Service List in the manner specified, either via transmission of
  Notices of Electronic Filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to receive electronically
  Notices of Electronic Filing.


                                                         /s/       Annalisa Gutierrez
                                                                   Annalisa Gutierrez




                                                   SERVICE LIST

  Matthew Sean Tucker
  Tucker Law
  200 SE 6th Street
  Suite 405
  Fort Lauderdale, Florida 33301
  Matt@TuckerUp.com




                                                           -5-

                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
  150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
